Opinion issued May 12, 2003








In The
Court of Appeals
For the
First District of Texas
____________

NO. 01-03-00448-CV
____________

IN RE EVANSTON INSURANCE COMPANY, Relator



Original Proceeding on Petition for Writ of Mandamus



MEMORANDUM OPINION	Relator Evanston Insurance Company has filed a petition for a writ of
mandamus complaining of Judge Jeff Work's (1) February 17, 2003 order denying
relator's motion to compel production of documents. 
	Judge Work has resigned as judge of the 189th District Court.  To date, the
governor has not appointed a successor judge to the 189th District Court.
	Because the proceeding against Judge Work is moot and it is uncertain when
a successor will be appointed, we dismiss as moot the petition for a writ of
mandamus.  Cf. State v. Olsen, 360 S.W.2d 402, 403 (Tex. 1962).  Relator may
present its motion to compel production of documents to the successor judge, and if
that judge also denies the motion, relator may file another petition for writ of
mandamus.

PER CURIAM
Panel consists of Chief Justice Radack and Justices Alcala and Higley.
1. 	The Honorable Jeff Work, former judge of the 189th District Court of Harris
County, Texas.  The underlying lawsuit is Cleveland Inspection Servs., Inc. v.
Evanston Ins. Co., No. 2001-58701 (189th Dist. Ct., Harris County, Tex.).